                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #: _________________
                                                                                  2/24/2020
                                                                     DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK

 ROBERT DEREK LURCH, JR.,

                               Plaintiff,
                                                          19-CV-4350 (PAE) (JLC)
                   -against-
                                                           ORDER OF SERVICE
 THE CITY OF NEW YORK; SALATHIA
 MIXON, Custody Management,

                               Defendants.

JAMES L. COTT, United States Magistrate Judge:

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Salathia Mixon waive

service of summons.

       SO ORDERED.

Dated: February 24, 2020
       New York, New York




A copy of this Order has been mailed to the plaintiff at the following current address:
Robert Derek Lurch, Jr. (16-A-2468)
B&C#: 9801900620
West Facility
16-00 Hazen Street
East Elmhurst, NY 11370
